Citation Nr: 1454054	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-44 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher initial rating for right upper extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy associated with diabetes mellitus with erectile dysfunction, rated as 10 percent disabling prior to September 23, 2010 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for peripheral neuropathy, left upper extremity associated with diabetes mellitus with erectile dysfunction, rated as 10 percent disabling prior to September 23, 2010 and 20 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity weakness, residuals of a cerebrovascular accident, with peripheral neuropathy associated with diabetes mellitus with erectile dysfunction.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to November 1971 and from January 1976 to October 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines which granted service connection for peripheral neuropathy of the right and left upper extremities as well as peripheral neuropathy of the right and left lower extremities.  An initial 10 percent rating was assigned for each extremity, effective March 24, 2008.

In September 2008, the Veteran testified before a Decision Review Officer at the RO.   A hearing transcript has been associated with the claims file.

An October 2010 rating decision awarded service connection for right upper extremity weakness and right lower extremity weakness, both as residuals of a cerebrovascular accident.  The RO then recharacterized the service-connected peripheral neuropathy of the right upper extremity and right lower extremity to include such disabilities.

In March 2012, the RO assigned a 20 percent rating, each, for right and left upper extremity peripheral neuropathy, both effective September 23, 2010.  However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS file.

As a final preliminary matter, the Board notes that additional evidence was added to the Veteran's VBMS file after the issuance of the March 2012 supplemental statement of the case (SSOC).  Such evidence includes an October 2012 VA joints examination report addendum.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such newly associated evidence.  However, such a waiver is not necessary as such documents are not relevant to the claims on appeal.  38 C.F.R. § 20.1304(c) (2014).  Moreover, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.             § 3.159(c) (2014). 

The record reflects that the Veteran was most recently afforded a VA examination referable to his peripheral neuropathy in September 2010.  In an April 2012 statement, the Veteran expressed concern about the condition of his lower extremities and indicated that he was scheduled to have surgery at a private facility, although the specific nature of this surgery is unclear from his statement.  He also indicated that he used a wheelchair.  The Board notes that, in his September 2010 VA examination, the Veteran reported that he used a cane to ambulate and that sensation was found to be normal in all extremities.  Considering the Veteran's statement regarding his use of a wheelchair in conjunction with the time period since the 2010 examination, the Board finds that the evidence suggests the possible worsening of his disabilities, warranting re-examination.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In addition, it is not clear from the record whether the Veteran receives treatment from a private provider with regard to his peripheral neuropathy of the extremities.  The Board notes that the Veteran reported that he would be undergoing surgery at a private facility in his April 2012 statement and that he had submitted an April 2010 private electromyography study.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed peripheral neuropathy of the extremities since March 2008 and to submit any treatment records or statements addressing the severity of such disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.


Finally, due to the length of time which will elapse on remand, updated VA treatment records from the VA Outpatient Clinic in Manila dated from June 2009 to the present should be obtained for consideration in the Veteran's appeals.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Manila Outpatient Clinic dated from June 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy of the extremities since March 2008 and to submit any additional statements regarding the severity of such disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected peripheral neuropathy of the upper and lower extremities.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

With regards to the service-connected right and left upper extremity peripheral neuropathy, should detail the severity and manifestations of this disability in each extremity.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for each upper extremity.  In addition, the examiner should specifically indicate whether such neurological manifestations included drop of the hands and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index finger; an inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb or make lateral movement of the wrist; supination of hand, extension and flexion of the elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously or total paralysis of the triceps.

With regards to the service-connected right and left lower extremity peripheral neuropathy, the examiner should detail the severity and manifestations of this disability in each extremity.  This determination should also be expressed, if feasible, in terms of mild, moderate, or severe for the each lower extremity.  In addition, the examiner should specifically indicate whether such neurological manifestations included foot drop; a slight droop of the first phalanges of all toes; an inability to dorsiflex the foot; loss of extension of the proximal phalanges of toes; weakened adduction or anesthesia that covers the entire dorsum of the foot and toes.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



